

	

		II 

		109th CONGRESS

		1st Session

		S. 631

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2005

			Mr. Dodd (for himself

			 and Mr. Lieberman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To provide grants to ensure full and fair

		  participation in certain decisionmaking processes of the Bureau of Indian

		  Affairs.

	

	

		

			1.

			Grant program

			

				(a)

				Definitions

				In this section:

				

					(1)

					Acknowledged Indian tribe

					The term acknowledged

			 Indian tribe means an Indian tribe, band, nation, pueblo, or other

			 organized group or community that is recognized as eligible for the special

			 programs and services provided by the United States to Indians because of their

			 status as Indians.

				

					(2)

					Eligible entity

					The term eligible

			 entity means an eligible Indian group or eligible local

			 government.

				

					(3)

					Eligible Indian group

					The term eligible

			 Indian group means a group that—

					

						(A)

						is an acknowledged Indian

			 tribe or has petitioned the Secretary to be acknowledged as an Indian tribe;

			 and

					

						(B)

						needs financial assistance to

			 facilitate fair participation in a pending action, as determined by the

			 Secretary.

					

					(4)

					Eligible local government

					The term eligible local

			 government means a municipality or county that needs financial

			 assistance to facilitate fair participation in a pending action.

				

					(5)

					Pending action

					The term pending

			 action means—

					

						(A)

						a pending action in

			 which—

						

							(i)

							(I)

								an Indian group seeks Federal

			 acknowledgment; or

							

								(II)

								an Indian tribe the status of

			 which as a federally acknowledged Indian tribe has been terminated seeks to be

			 restored to federally acknowledged status;

							

							(ii)

							a federally acknowledged

			 Indian tribe asserts trust status with respect to land within the boundaries of

			 an area over which a local government exercises jurisdiction;

						

							(iii)

							a federally acknowledged

			 Indian tribe files a petition with the Secretary requesting that land within

			 the boundaries of an area over which a local government exercises jurisdiction

			 be taken into trust for the benefit of the Indian tribe; and

						

							(iv)

							an Indian group or a

			 federally acknowledged Indian tribe asserts a claim to land based on a treaty

			 or a law specifically applicable to transfers of land or natural resources

			 from, by, or on behalf of any Indian, Indian tribe, Indian group, or band of

			 Indians (including the Act of July 22, 1790 (1 Stat.

			 137, chapter 33), the Act of March 30, 1802 (2 Stat.

			 139, chapter 13), and the Act of June 30, 1834 (4 Stat.

			 729, chapter 161) (commonly known as the Trade and

			 Intercourse Acts)); or

						

						(B)

						any other action or proposed

			 action relating to an Indian group or federally acknowledged Indian tribe if

			 the Secretary determines that the action or proposed action is likely to

			 significantly affect the citizens represented by a local government.

					

					(6)

					Secretary

					The term

			 Secretary means the Secretary of the Interior.

				

				(b)

				Grants

				Subject to the availability

			 of funds, on application of an eligible entity, the Secretary shall provide a

			 grant to the eligible entity to assist eligible entity in participating in the

			 decisionmaking process relating to a pending action, if the Secretary

			 determines that the assistance—

				

					(1)

					is necessary to protect the

			 interests of the Government or eligible entity; and

				

					(2)

					would promote the interest of

			 just administration in the Bureau of Indian Affairs.

				

				(c)

				Amount

				A grant provided under this

			 section to an eligible entity for any single pending action shall not exceed

			 $500,000 in any fiscal year.

			

				(d)

				Use of grant

				A grant provided under this

			 section may be used only to pay expenses incurred after the date of enactment

			 of this Act.

			

				(e)

				Authorization of appropriations

				There is authorized to be

			 appropriated to carry out this section $8,000,000 for each fiscal year.

			

